Citation Nr: 1538044	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1964 to August 1968, to include duty in Vietnam.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was remanded in February 2014 for evidentiary development, and all actions required by the remand order have been accomplished.  The claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in September 2013 with a Veterans Law Judge (VLJ) who has since retired from service with the Board.  The Veteran expressed that he does not want to have another hearing with a separate VLJ.  A transcript of the 2013 hearing is of record.   


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 80 percent; he experiences multiple service-connected disabilities, with one disability being rated in excess of 40 percent.

2.  The evidence of record indicates that, given the Veteran's skills, education, training, and employment history, his service-connected disabilities (diabetes and seizure disorder), at least in part, prevent him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Analysis

The Veteran has contended that his service-connected disability picture, when taken together in some combination, prevents him from engaging in any type of substantially gainful employment given his skills, training, and education.  

The Veteran is currently in receipt of service-connected compensation benefits for residuals of prostate cancer at a 40 percent evaluation, posttraumatic stress disorder (PTSD) at a 30 percent evaluation, diabetes mellitus at a 20 percent evaluation, tinnitus at a 10 percent evaluation, a seizure disorder at a 10 percent evaluation, diabetic peripheral neuropathy of the bilateral lower extremities at separate 10 percent evaluations, left ear hearing loss at a noncompensable evaluation, erectile dysfunction at a noncompensable evaluation, and diabetic peripheral neuropathy of the bilateral upper extremities at a noncompensable evaluation.  The combined disability rating is 80 percent, and the Veteran meets the minimum regulatory threshold to be considered for entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

The Board, in its remand of February 2014, dispatched the claim for an examination so as to determine the functional impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  Indeed, as the Veteran has met the regulatory threshold for entitlement to TDIU, the only outstanding issue is as to if, given the Veteran's skills, education, and training, he is able to secure and maintain such employment.  

The Veteran last worked in 2004 as a truck driver, which is an occupation he held for twenty years.  He worked for the Department of the Navy in a civilian capacity, and spent his career in the federal civil service driving various types of cargo, inclusive of personnel transport and nuclear weapons transport.  In March 2004, a Navy physician examined the Veteran and noted that as he had a history of seizure disorders (a disability for which service connection is in effect), he was unable to continue as a truck driver.  Indeed, his commercial driver's license was revoked, and it was expressly noted that because of this particular service-connected disability, the Veteran could not engage in crane operation, could not work at unprotected heights, could not work in proximity to explosives, could not operate a forklift, and could not operate machinery with dangerous parts.  Effectively, this forced the Veteran into retirement from the federal service.  

The Veteran did apply for vocational rehabilitation following the loss of his commercial driver's license in 2004.  He made some positive progress towards an Associate's Degree in machining during the subsequent years; however, he offered many complaints to his vocational counselor as due to the standing required for such a job.  In particular, the Veteran complained that his service-connected peripheral neuropathy made standing very difficult with a worsening in symptoms occurring as he continued with his training.  The Veteran left vocational rehabilitation and has never worked as a machinist.  Of note, the Veteran, in June 2004 prior to his entrance into training, was noted to have "no skills" outside of his lengthy history of truck driving.  

In response to the Board's remand order, a June 2014 general medical examination opinion was returned in which diabetes mellitus and seizure disorder were found to preclude the Veteran from engaging in his "meaningful occupation" of truck driving.  This was due to the fact that medications necessary to treat the conditions prevented the Veteran from being able to drive in a commercial environment.  An addendum opinion, dated in November 2014, stated that the Veteran could perform sedentary employment; however, there is no rationale associated as to why this is the case.  The Veteran's psychiatric disability picture was evaluated separately, and it was noted that PTSD, in itself, did not prevent employment due to the severity of symptoms.  

The 2004 Navy medical examiner expressly noted that the Veteran's seizure disorder prevented him from working with machinery, and while it is somewhat curious as to why the Veteran then was approved for training to be a machinist, it is clear that he cannot work in such a capacity because of the limitations of the service-connected seizure disorder.  The Veteran's education is to the high school level save for his machinist training (which he cannot apply to gainful employment), and his only other skill is that of a truck driver.  The VA examiner expressly agreed with the 2004 Navy examiner in noting that this "meaningful" occupation of truck driving, the only one for which the Veteran has training and skill, is something he cannot engage in as due to the service-connected diabetes and seizure disorder.  Also, as noted, other than skills his service-connected disabilities prevent him from using, the Veteran was found, by a vocational counselor, to have "no skills" transferable to gainful employment.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the VA examiner did, in his addendum opinion, mention that the Veteran's service-connected disabilities (namely his diabetes and seizure disorder) did not prevent sedentary employment.  As noted, he didn't explain as to why this is the case; however, and more significantly, there is no indication of record that the Veteran has the necessary abilities to engage in sedentary employment (e.g. in an office setting).  The Board must consider the Veteran's skills, education, and training when making the legal determination as to his employability, as has been referenced above.  That the Veteran might, physically, be able to sit for some periods given his physical impairments is possible; however, as he has never engaged in sedentary employment in his working life, and as he does not have educational requirements which would allow for a transition to an office environment, the actual plausibility of working in a sedentary situation is less likely.  The overall disability rating for the Veteran is significant in its impairment, and the only "meaningful skills," as noted by VA examiners, are his lengthy history of truck driving and some training in machinery.  As noted, his service-connected disabilities prevent him from using such skills.  

While the Veteran did voluntarily retire, he did so only after service-connected physical disabilities prevented him from continuing in his long-held position in the federal service.  He cannot use his "meaningful skills" as due to service-connected diabetes and seizure disorder, and even though there is one non-rationalized statement explaining his ability to engage in sedentary employment, such type of work would not be consistent with the Veteran's skills, education, and training.  As such, the Veteran, given his background and employment history, is prevented from engaging in substantially gainful employment as due, at least in part, to service-connected disabilities (to include treatment necessary for those disabilities).  Accordingly, he has met the criteria for entitlement to a TDIU and it will be granted.  






ORDER

Entitlement to a TDIU is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


